PER CURIAM.  The attorney general filed a motion in this case to dismiss appellant’s appeal from a second-degree murder conviction, alleging that his notice of appeal was not timely filed. The judgment and commitment order was entered on February 5, 1996. Appellant filed a motion for a new trial on March 6, and an addendum to the motion on March 12. The trial court held a hearing on the motion on April 1 and denied the motion from the bench, but did not enter a written order. Appellant filed a notice of appeal on April 4. Nance v. State, 318 Ark. 758, 891 S.W.2d 26 (1994), is dispositive of the pertinent facts here. Nance provides that a notice of appeal must be filed within thirty days of the entry of the judgment and commitment order or the order denying a post-trial motion, that a notice of appeal filed prior to the entry of a final judgment is ineffective, that a decision announced from the bench denying the motion does not become effective until the order is filed, but that it is deemed denied thirty days from the filing of the motion. We agree with the attorney general that the notice of appeal was not timely filed. As was stated in the three-judge dissent in Nance, the rules are ambiguous and should be interpreted to facilitate rather than thwart appeals. Nevertheless, until the rules or their interpretation is changed by the Arkansas Supreme Court, we must follow them.  The motion to dismiss the appeal is granted without prejudice to the appellant to file a petition with the supreme court for permission to file a belated appeal. Robbins, Neal, and Griffen, JJ., agree. Jennings, C.J., Pittman, and Rogers, JJ., concur. Mayfield, J., dissents. COOPER, J., not participating.